              Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTONIO SAUNDERS,                              :
    Plaintiff,                                 :
                                               :
         v.                                    :       CIVIL ACTION NO. 20-CV-4530
                                               :
BB&T BANK, et al.,                             :
     Defendants.                               :


                                         MEMORANDUM

McHUGH, J.                                                                OCTOBER 20, 2020

         Plaintiff Antonio Saunders, an inmate incarcerated at SCI Dallas, filed this civil rights

action based on criminal charges that led to his conviction in the Northampton County Court of

Common Pleas. For the following reasons, the Court will dismiss the Complaint pursuant to 28

U.S.C. § 1915A(b)(1), deny Saunders’s letter request to consolidate this case with his habeas

case, and deny his motion for service by the Marshal. Saunders will be given leave to file an

amended complaint as to limited claims, as discussed further below.

I.       FACTUAL ALLEGATIONS 1

         Mr. Saunders’s Complaint names the following Defendants in their individual and

official capacities: (1) “BB&T Bank, Truist Bank” (hereinafter “BB&T”); 2 (2) Jamie Adams,

identified as a branch manager for the bank; 3 (3) Detective Michael Munch; (4) Nicholas


1
 The following facts are taken from the Complaint and from public records, which the Court
may consider in evaluating Saunders’s claims. See Buck v. Hampton Twp. Sch. Dist., 452 F.3d
256, 260 (3d Cir. 2006).
2
 This Defendant is listed as two Defendants on the docket — BB&T Bank and Truist Bank —
but a review of the Complaint reveals that the two names refer to the same entity.
3
    This Defendant is misspelled on the docket as “Jamie Adama.”
                                                   1
           Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 2 of 26




Englesson, a Magisterial District Judge in Northampton County; (5) John Capobianco, another

Magisterial District Judge in Northampton County; (6) Edward Andres, an Assistant Public

Defender; (7) Michael Light, another Assistant Public Defender; (8) Northampton County; (9)

the City of Easton; (10) John M. Morganelli, the Northampton County District Attorney; (11)

James Augustine, an Assistant District Attorney; (12) Judge Jennifer Sletvold, a Judge of the

Northampton County Court of Common Pleas; 4 (13) Leigh Ann Fisher, the Clerk of Court for

the Criminal Division of the Northampton County Court of Common Pleas; (14) Karen Mengel,

a court reporter at the Northampton County Court of Common Pleas; and (15) and unspecified

John Doe Defendants. 5 Saunders’s Complaint is based on criminal charges filed against him in

the Northampton County Court of Common Pleas, which led to his conviction, and his

dissatisfaction with the manner in which those criminal proceedings unfolded.

         A.      Saunders’s Criminal Proceeding

         The lengthy public docket for Mr. Saunders’s underlying criminal proceeding reflects

that he was arrested on January 28, 2019 by Detective Munch, and charged with identity theft,

forgery, and related crimes. See Commonwealth v. Saunders, CP-48-CR-0000538-2019 (C.P.

Northampton). The charges were based on an affidavit of probable cause filed by Detective

Munch, which stated:

         On 1/25/19, [Saunders] entered the BB&T Bank at [Route 248 in Lower
         Nazareth, Pennsylvania]. [Saunders] applied for a signature loan in the amount of
         $30,000 using the identifying information of Allen Baynes. [Saunders] displayed


4
    This Defendant is misspelled in the caption as Judge “Sletvoid.”
5
  Although an unspecified number of John Doe Defendants are named in the caption of the
Complaint, the Complaint does not raise any allegations against these unnamed individuals. In
other words, the Complaint fails to discuss how any unnamed Defendants participated in the
claimed violations of Saunders’s rights. As it appears that the John Doe Defendants were merely
included as placeholders without any factual basis, the Court will dismiss any claims against
these unnamed Defendants.
                                                  2
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 3 of 26




       a Pennsylvania ID card and a social security card in the name of Allen Baynes.
       [Saunders] also provided the bank with a federal income tax return form in the
       name of Allen Baynes. [Saunders] also signed the loan application form in the
       name of Allen Baynes.

       Officer Nigro, this department, contacted Allen Baynes who resides in Alabama.
       Baynes stated he has not been to Pennsylvania and did not apply for a loan, nor
       did he allow anyone else to apply for a loan in his name.

       On 1/28/19, [Saunders] returned to the bank in order to receive his money. At that
       time, your affiant placed [Saunders] under arrest. [Saunders] was in possession of
       a Pennsylvania identification card, social security card, and two bank cards, all
       bearing the name Allen Baynes. A short time later, [Saunders] identified himself
       as . . . residing in New York. [Saunders] was in possession of a temporary NY
       driver’s license in [Saunders’s] name. . . . On the back of the driver’s license was
       a handwritten list of the identifying information of Allen Baynes, including date
       of birth, email address, and phone number.

Commonwealth v. Saunders, No. 2122 EDA 2019, 2020 WL 4252668, at *1 (Pa. Super. Ct. July

24, 2020) (quoting Trial Ct. Op. 10/8/19, at 2) (footnote omitted and alterations in original

except for use of Saunders’s name in lieu of Appellant). 6

       Magisterial District Judge Englesson was initially assigned to Saunders’s case for the

preliminary arraignment, which occurred on the date of his arrest. See Commonwealth v.

Saunders, MJ-3208-CR-0000051-2019. The docket reflects that Defendant Andres was

appointed as defense counsel, and that Defendant Augustine served as the prosecutor. Id.

Magisterial District Judge Capobianco subsequently handled Saunders’s case until it was

transferred to the Northampton County Court of Common Pleas. Id.




6
  This opinion by the Pennsylvania Superior Court resulted from Saunders’s appeal of an order
disapproving of two private criminal complaints he filed, which related to his underlying
criminal proceeding. The allegations in the criminal complaints underlying Saunders’s appeal
are similar to the allegations he makes in the instant case, namely, that a BB&T employee and
Detective Munch falsely accused him of the charged crimes. The criminal complaint against
Saunders and Munch’s supporting affidavit of probable cause can also be found as an attachment
to a Petition for a Writ of Habeas Corpus that Saunders filed in this Court. See Saunders v.
Ransom, E.D. Pa. Civ. A. No. 20-4432 (ECF No. 1 at 37-38).
                                                 3
           Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 4 of 26




       The docket from the Northampton County Court of Common Pleas reflects protracted

proceedings as a result of numerous motions filed by Saunders. See Commonwealth v. Saunders,

CP-48-CR-0000538-2019 (C.P. Northampton). The docket also reflects that numerous hearings

were held, and that Saunders ultimately proceeded pro se before Judge Sletvold. Id. Relevant

here, Judge Sletvold held a suppression hearing, the testimony at which the court summarized as

follows:

        Detective Munch testified that an employee of the Lower Nazareth BB&T Bank
       (“BB&T Bank”) had provided Officer Nigro with copies of (1) the loan
       application that [Saunders] had signed on January 25, 2019 in the name of Allen
       Baynes, a National Football League referee who lived in Alabama and had no
       connection to [Saunders]; (2) a Client Information Change Request Form that
       [Saunders] had signed on January 25, 2019 in the name of Allen Baynes, which
       listed certain demographic information of Allen Baynes; and (3) a 2017 federal
       income tax return in the name of Allen Baynes that [Saunders] had presented to
       the bank on January 25, 2019 to verify his income in support the loan application.
       The Commonwealth’s attorney, James Augustine, Esq., told the [c]ourt that he
       had provided these documents to [Saunders] in discovery. [Saunders’s] attorney,
       Matthew Deschler, Esq., acknowledged that he had received the referenced
       documents in discovery and that he had given the documents to [Saunders].

       Attorney Augustine told the [c]ourt that, in addition, he had provided [Saunders]
       with (1) the Criminal Complaint; (2) police reports; (3) the name of the BB&T
       Bank employee [Jaime Adams] who had positively identified [Saunders] to the
       police; and (4) a still photograph taken by a BB&T Bank camera showing
       [Saunders] inside the BB&T Bank on January 25, 2019, the day on which
       Detective Munch said [Saunders] had applied for the loan, and wearing the same
       coat [Saunders] had been wearing at the time of his subsequent arrest on January
       28, 2019. Attorney Augustine represented to the [c]ourt that the victim, Allen
       Baynes, would be available to testify at trial.

       Detective Munch testified that on January 28, 2019, when he went to BB&T Bank
       to arrest [Saunders], the bank loan officer who had received the loan application
       in the name of Allen Baynes on January 25, 2019 positively identified [Saunders]
       as the man who had submitted the loan application. Detective Munch said that
       when he arrested [Saunders], [Saunders] had in his physical possession a Social
       Security card and a New York interim driver’s license, both in the name of
       [Saunders]. Detective Munch produced a photocopy of [Saunders’s] Social
       Security card.




                                               4
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 5 of 26




       Attorney Augustine stated, and Detective Munch confirmed, that a BB&T Bank
       employee would testify that on January 25, 2019 when [Saunders] applied for the
       loan, [Saunders] presented the bank with a Pennsylvania driver’s license bearing
       his own picture and the name of Allen Baynes. Detective Munch testified that
       when he arrested [Saunders], [Saunders] did not have the actual Pennsylvania
       driver’s license in his possession. However, Detective Munch said he knew that
       the Pennsylvania driver’s license existed, because he had searched a database
       maintained by the Pennsylvania Department of Transportation (“PennDOT”) and
       had discovered a transaction record indicating that, a few days prior to
       [Saunders’s] arrest, [Saunders] had applied for and obtained a Pennsylvania
       driver’s license bearing his own picture and the name of Allen Baynes.

       Attorney Augustine acknowledged that the Commonwealth did not have in the
       courtroom that day the two bank cards bearing the name Allen Baynes that were
       alleged to have been in [Saunders’s] possession at the time of his arrest.
       However, Attorney Augustine noted that [Saunders’s] wallet had been taken from
       him at the time of his arrest, that the wallet was being stored at the Colonial
       Regional Police Department, and that the wallet might contain both the
       Pennsylvania driver’s license and the two bank cards. The [c]ourt advised
       Attorney Augustine that it would give him seven days to check for additional
       evidence, and if the Commonwealth located any additional items, the [c]ourt
       would hold an additional hearing to make a record of that production.

Commonwealth v. Saunders, 2020 WL 4252668, at *1-*2 (quoting Trial Ct. Op. 10/8/19, at 3-5)

(alterations in original except for use of Saunders’s name in lieu of Appellant).

       Judge Sletvold ultimately denied Saunders’s suppression motion. Id. at *2 n.3. On June

5, 2019, after a jury trial, Saunders was convicted of identity theft, multiple counts of forgery,

and attempted theft by unlawful taking. Id.; see also Commonwealth v. Saunders, CP-48-CR-

0000538-2019, at 5-8 & 40-41. He was sentenced on August 2, 2019 to several terms of

imprisonment. See Commonwealth v. Saunders, CP-48-CR-0000538-2019, at 5-9 & 53. The

docket reflects that Saunders filed numerous post-trial and post-sentence motions and several

appeals, and that his direct appeal is pending.

       B.      Saunders’s Complaint

       Saunders’s Complaint in the instant matter is predicated on the alleged illegality of his

arrest and prosecution. Saunders’s primary assertion is that BB&T branch manager Adams

                                                  5
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 6 of 26




fabricated the allegation that he applied for a loan under Baynes’s name, (see ECF No. 1 at 5-6),

that Munch’s affidavit of probable cause predicated on that allegation is likewise false, and that,

as a result, Saunders was falsely arrested, maliciously prosecuted, and unlawfully imprisoned

without probable cause. (See, e.g., id. at 3 (claiming that Saunders was subjected “to unlawful

commitment under criminal process without a determination of probable cause; thereby

subjecting [him] to cruel and unusual punishment of illegal detention, malicious arrest and

depriving [him] due process of law”); see id. at 21 (alleging that Saunders was “subjected to a

false arrest and false charges based off the banking defendant’s false misrepresentation of the

fact to the defendant police detective who filed the fabricated complaint and perjured affidavit of

probable cause which causes [Saunders] to be illegally detained without a determination of

probable cause and subjected [him] to be vindictively prosecuted without a determination of

probable cause”); id. at 26 (alleging that BB&T and Adams “provided false misrepresentations to

the Colonial Regional Police Department, fraudulent misrepresentations, that [were] false and

misleading that resulted in a malicious arrest and prosecution without probable cause and for all

the reasons set forth in this complaint”).) He also asserts that various errors and improprieties in

the course of his criminal proceeding violated his rights.

       Specifically, Sanders alleges that when he walked into a branch of BB&T on January 28,

2019, he was arrested by Detective Munch “without any reasonable suspicion of probable cause

and illegally searched and seizured [sic] . . . without a warrant.” (Id. at 5.) Saunders alleges that

BB&T “act[ed] in collusion and in concert” with Detective Munch who arrested Saunders based

on BB&T’s alleged “false misrepresentation.” (Id. at 3.) Saunders then “immediately” appeared

before Magisterial District Judge Englesson on the criminal charges supported by Munch’s

affidavit of probable cause. (Id. at 5-6.) He alleges that Judge Englesson failed to sign the



                                                  6
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 7 of 26




affidavit of probable cause, “illegally” detained him at the Northampton County Prison without

making a probable cause determination as required by state criminal rules, set an

“unconstitutional” bail, and scheduled an “illegal” preliminary hearing. (Id.) According to

Saunders, District Attorney Morganelli and Assistant District Attorney Augustine conspired with

the Magisterial District Judges assigned to the case and Saunders’s court-appointed attorney to

“vindictively prosecute” Saunders on behalf of BB&T, Northampton County, and the City of

Easton, and to illegally detain him without probable cause, (id. at 8), as they “knew that

[Sanders] did not do the crimes alleged in the criminal complaint report and affidavit of probable

cause.” (Id. at 19.)

       On February 11, 2019, Saunders appeared before Judge Capobianco for a preliminary

hearing, which Saunders alleges was “unlawful” because of the foregoing failure to make a

probable cause determination. (Id. at 6-7.) Attorney Andres, who was appointed from the Public

Defender’s Office to represent Saunders, suggested that Saunders plead guilty to the charges, and

did not “advise [Saunders] that the issuing authority from the preliminary arraignment

determined [there] was no probable cause and did not issue a warrant . . . .” (Id. at 7.) Saunders

alleges that Judge Capobianco presented him with paperwork to waive his preliminary hearing,

and that Andres “in concert, in cohorts, [and] in collusion” with Judge Capobianco induced

Saunders to sign the waiver by representing that Saunders would receive a bail reduction or a

hearing for a bail reduction. (Id. at 7-8.)

       Thereafter, Judge Capobianco transferred the case to the Northampton County Court of

Common Pleas. (Id. at 9.) Andres never moved for a reduction in bail in accordance with his

alleged representations, so Saunders moved for his removal. (Id.) Following a hearing before

President Judge Michael Koury, Jr., who is not named as a Defendant in the instant matter,



                                                 7
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 8 of 26




Andres and the Public Defender’s Office were removed from the case and Saunders was ordered

to proceed pro se. (Id. at 9-10.) Saunders alleges that after he filed a pro se motion for a bail

reduction hearing, an attorney not associated with the Public Defender, Mathew Deschler, who is

not named as a Defendant in the instant matter, was assigned to represent him. (Id. at 10.) But,

five days later, when Saunders was “called to video court for the bail reduction hearing” an

attorney from the Public Defender’s Office, Defendant Michael Light, had been assigned to

represent him even though Saunders had not consented to the appointment. (Id.) Accordingly,

Saunders alleges that Light acted fraudulently by representing to the court that he was Saunders’s

attorney. (Id. a 10-11.)

       Thereafter, Saunders moved to recuse Judge Koury, and Judge Sletvold was ultimately

assigned to preside over Saunders’s criminal proceeding. (Id. at 11.) Saunders represented to

Deschler that he wanted to challenge the court’s subject matter jurisdiction based on the alleged

absence of probable cause; when Deschler refused, Saunders successfully moved for Deschler’s

removal. (Id. at 11-12.) Judge Sletvold apparently refused to appoint another attorney, asked

Saunders questions about his medications in open court that he refused to answer, and denied

Saunders’s pro se motion challenging the court’s subject matter jurisdiction. (Id. at 12.) It

appears, however, that Deschler remained as standby counsel.

       Now proceeding pro se, Mr. Saunders filed various motions in his criminal case,

including a motion for discovery and a suppression motion seeking to suppress Munch’s

affidavit of probable cause and the evidence obtained upon his arrest. (Id. at 13.) He contends

that Morganelli and Augustine failed to turn over discovery to him including the fraudulent loan

application and camera footage from BB&T. (Id.) At a May 17, 2019 hearing on the

suppression motion, Munch and Augustine allegedly conceded “contrary to the Affidavit of



                                                  8
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 9 of 26




Probable Cause” that false forms of identification were not found on Saunders’s person at the

time of his arrest. (Id. at 14.) Nevertheless, Judge Sletvold allegedly acted “in complete absence

of all jurisdiction” by denying his suppression motion and failing to make factual findings and

legal conclusions. (Id. at 14-15.) Judge Sletvold then continued pretrial proceedings following

Augustine’s request for a continuance “to look into the arrest evidence,” i.e., the fraudulent

identification bearing Baynes’s name, which they ultimately found. (Id. at 15.) Deschler

presented Saunders with copies of this “false evidence”, to which Saunders responded by asking

for the “arrest inventory receipt” to establish chain of custody. (Id.)

       After discussions with Deschler, Saunders confirmed that he would proceed pro se and

filed various motions, including to recuse Judge Sletvold and Deschler as standby counsel, and to

compel the prosecutor to disclose the arrest inventory receipt. (Id. at 16.) Saunders alleges that

Augustine refused to turn over those records and that Judge Sletvold did not rule on his motion.

(Id.) Saunders again moved to suppress the evidence, which he contradictorily claims was

illegally seized, false, and exculpatory. (Id. at 17.) Saunders alleges that Judge Sletvold “did not

deny [his] motion to suppress” but that she then conspired with Defendant Karen Mengel, a court

reporter, “by altering, changing and making omissions” to the transcript for the suppression

hearing. (Id. at 17-18.)

       Mr. Saunders alleges that he attempted to remove his criminal case to this Court, but that

Defendant Fisher, Clerk of Court in Northampton County, forwarded Saunders’s petition for

removal to Judge Sletvold, rather than this Court. (Id. at 19-20.) Saunders alleges that Judge

Sletvold denied his petition “in complete absence of all jurisdiction” by ruling on it, even though

it was intended for the federal court. (Id. at 20.) Saunders alleges that he filed a second petition,

which met with the same result. (Id.) A review of this Court’s dockets reflects that Saunders’s



                                                  9
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 10 of 26




notice of removal was, in fact, received in this Court, and that the case was summarily remanded

to the Court of Common Pleas the day after it was removed because Saunders had not alleged

proper grounds for removal to federal court. See United States v. Saunders-El, E.D. Pa. Crim. A.

No. 19-244 (ECF No. 2). His numerous requests for reconsideration of and/or relief from that

judgment were denied. Id. (ECF Nos. 13 & 15.)

       As noted above, Saunders was ultimately convicted. He alleges that, at trial, Munch and

his partner testified “that they did not observe [Saunders] commit any crimes.” (ECF No. 1 at

21.) According to Saunders, Adams contradicted the statement she gave to Munch when she

testified that Saunders applied for the loan by phone. (Id.) He adds that he did not receive any

telephone records in pretrial discovery. (Id.)

       Saunders brings claims, pursuant to 42 U.S.C. § 1983, for violation of his First, Fourth,

Sixth, Eighth, and Fourteenth Amendment rights because he was subjected “to unlawful

commitment under criminal process without a determination of probable cause; thereby

subjecting [him] to cruel and unusual punishment of illegal detention, malicious arrest and

depriving [him] of due process of law.” (ECF No. 1 at 3.) Saunders also cites 42 U.S.C. § 1985

and § 1986 as the basis for his claims. 7 (Id.) For relief, Saunders seeks a total of billions of

dollars in compensatory and punitive damages from the Defendants. (Id. at 23-25.) He also

seeks injunctive relief “in the form of [a] Writ of Habeas Corpus Relief” for his “immediate

release from judgment due to this illegal detention.” (Id. at 25.)




7
  The Complaint also alludes to 42 U.S.C. §1981. (ECF No. 1 at 4.) Section § 1981 prohibits
race discrimination in the making and enforcement of contracts; it has no apparent application to
the facts alleged here. See 42 U.S.C. §1981. Accordingly, any claims under § 1981 are
dismissed as lacking a legal basis.
                                                  10
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 11 of 26




       The Court’s records indicate that, at about the same time Saunders filed the instant civil

action, he filed a Petition for a Writ of Habeas Corpus, which was assigned to the Honorable

Cynthia M. Rufe and subsequently referred to the Honorable Richard A. Lloret for a Report and

Recommendation. See Saunders v. Ransom, E.D. Pa. Civ. A. No. 20-4432 (ECF Nos. 1 & 3.) In

that Petition, Saunders challenges the criminal judgment in his Northampton County criminal

proceeding based on many of the same allegations underlying his claims in the instant civil rights

action. Saunders subsequently filed a letter, which was docketed in both cases, asking the Court

to consolidate his civil rights case and habeas case. In that letter, Saunders also indicates that he

wants to amend his civil rights complaint to include Superintendent Ransom as a defendant on

the basis that the Superintendent is subjecting him to illegal detention. (ECF No. 4 at 2.)

Saunders subsequently filed a “Motion for Service and Process to be Processed by the U.S.

Marshal Service Office of the Court” and a letter, both of which ask the Court to direct service of

the Complaint by the U.S. Marshal Service. (ECF Nos. 4 & 5.)

II.    STANDARD OF REVIEW

       Although Saunders has paid the fees to commence this civil action, the Court is still

obligated to screen his Complaint pursuant to 28 U.S.C. § 1915A, which requires that the Court

“review, before docketing, if feasible or, in any event, as soon as practicable after docketing, a

complaint in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” In doing so, the Court must dismiss a complaint

or any portion thereof that “is frivolous, malicious, or fails to state a claim upon which relief may

be granted.” Id. § 1915A(b)(1). A complaint is frivolous if it “lacks an arguable basis either in

law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is




                                                 11
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 12 of 26




“based on an indisputably meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085

(3d Cir. 1995).

        To survive dismissal for failure to state a claim, a complaint “must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory statements[] do not

suffice.” Id. The Court may also consider matters of public record in determining whether a

complaint states a claim. Buck, 452 F.3d at 260. As Saunders is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        A. Non-Cognizable Claims for Injunctive Relief

        Mr. Saunders seeks immediate release from imprisonment based on allegations that his

wrongful detention, prosecution, conviction and incarceration violated his rights. However,

“when a state prisoner is challenging the very fact or duration of his physical imprisonment, and

the relief he seeks is a determination that he is entitled to immediate release or a speedier release

from that imprisonment, his sole federal remedy is a writ of habeas corpus.” See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). Accordingly, Saunders’s request for a writ of habeas

corpus is not cognizable in this civil rights action and will be dismissed without prejudice to

Saunders pursuing his challenges to his convictions in his pending habeas proceeding. For the

same reason, Saunders’s letter request to join this civil rights action with his habeas case, and his

request to amend his Complaint to add a claim for injunctive relief against Superintendent

Ransom will be denied. (See ECF No. 3.)




                                                   12
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 13 of 26




       B. Damages Claims Barred by Heck

       Many of Saunders’s damages claims are not cognizable in a civil rights action. “[T]o

recover damages [or other relief] for allegedly unconstitutional conviction or imprisonment, or

for other harm caused by actions whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus[.]”

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation omitted); see also

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983 action is barred

(absent prior invalidation) — no matter the relief sought (damages or equitable relief), no matter

the target of the prisoner’s suit (state conduct leading to conviction or internal prison

proceedings) — if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.” (emphasis omitted)). That principle has been applied to preclude

claims under § 1985 and § 1986 where success on the claims would necessarily imply the

invalidity of an intact conviction. Zhai v. Cedar Grove Municipality, 183 F. App’x 253, 255 (3d

Cir. 2006) (per curiam) (civil rights claims under § 1985 and § 1986 were barred by Heck);

McQuillion v. Schwarzenegger, 369 F.3d 1091, 1098 n.4 (9th Cir. 2004) (“We agree with our

sister circuits that Heck applies equally to claims brought under §§ 1983, 1985 and 1986.”).

       Saunders’s Complaint asserts that numerous constitutional violations occurred during his

prosecution. Primarily, he alleges that his prosecution and related detention were unsupported

by probable cause because Detective Munch’s affidavit supporting the criminal complaint was

based on falsehoods relayed by Adams in her capacity as a BB&T bank manager. These claims

are best understood as Fourth Amendment malicious prosecution claims. See Manuel v. City of



                                                 13
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 14 of 26




Joliet, Ill., 137 S. Ct. 911, 919 (2017) (“If the complaint is that a form of legal process resulted in

pretrial detention unsupported by probable cause, then the right allegedly infringed lies in the

Fourth Amendment.”). Liberally construing the Complaint, Saunders may also be attempting to

bring fabricated evidence claims arising under the Fourteenth Amendment by claiming that he

was prosecuted and detained based on false evidence. See generally Black v. Montgomery Cty.,

835 F.3d 358, 371 (3d Cir. 2016) (acknowledging existence of fabricated evidence claim under

the Fourteenth Amendment). Saunders also appears to be claiming that his prosecution was

constitutionally invalid due to ineffective assistance of counsel and the withholding of

exculpatory evidence.

       As Mr. Saunders’s convictions have not been reversed, vacated, or otherwise invalidated,

he may not pursue his damages claims for unconstitutional prosecution, conviction, and related

imprisonment because success on those claims would necessarily imply the invalidity of his

intact convictions. 8 See McDonough v. Smith, 139 S. Ct. 2149, 2158 (2019) (a plaintiff may not

bring a “fabricated-evidence challenge to criminal proceedings” until the proceeding ends in the

defendant’s favor or a resulting conviction is invalidated); Skinner v. Switzer, 562 U.S. 521, 536

(2011) (“Brady claims have ranked within the traditional core of habeas corpus and outside the

province of § 1983.”); Nash v. Kenney, 784 F. App’x 54, 57 (3d Cir. 2019) (per curiam) (“Nash’s

malicious-prosecution and speedy-trial claims — which challenge his post-arraignment

detainment — are barred by the favorable-termination rule of [Heck].”); Thomas v. Jones, 428 F.

App’x 122, 123 (3d Cir. 2011) (per curiam) (“[I]nsofar as Thomas seeks damages for his

counsel’s alleged ineffectiveness, his claim is barred by Heck.”). Saunders’s claims based on




8
 These claims fail for alternative reasons as well, which the Court will discuss in more detail
below.
                                                  14
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 15 of 26




alleged errors in the transcript for his suppression hearing are also barred by Heck because a

constitutional claim would only be plausible if errors in the transcript adversely affected the

outcome of Saunders’s criminal proceeding, and success on such a claim would necessarily

imply the invalidity of his convictions. See Tedford v. Hepting, 990 F.2d 745, 749-50 (3d Cir.

1993) (due process claim for damages against court reporters, among others, for allegedly

tampering with transcript was not cognizable in a § 1983 action “absent a successful challenge to

the underlying conviction”); Ladyman v. Meade, Civ. A. No. 14-2038, 2018 WL 3972258, at *2

(N.D. Ind. Aug. 20, 2018) (rejecting constitutional claim based on errors in transcript of

suppression hearing where plaintiff “[made] no claim, much less a showing, that the transcript

prepared by Drust adversely affected the outcome of the suppression hearing, much less the

larger prosecution”); Shahin v. Darling, 606 F. Supp. 2d 525, 543 (D. Del. 2009) (“[A] plaintiff

does not have a constitutional right to an error free transcript.”), aff’d, 350 F. App’x 605 (3d Cir.

2009). To the extent Heck does not bar Saunders’s claims, or its application is unclear at this

time, the claims are discussed below.

       C. False Arrest and Related Fourth Amendment Claims

       In addition to challenging his prosecution, Saunders challenges his arrest by Detective

Munch based on Adams’s and BB&T’s representations, and his related detention. 9 To state a

claim for false arrest and related false imprisonment under the Fourth Amendment, a plaintiff

must allege facts establishing that he was arrested without probable cause. See Orsatti v. N.J.

State Police, 71 F.3d 480, 482 (3d Cir. 1995). “[P]robable cause to arrest exists when the facts




9
  To the extent Saunders is also bringing claims against Munch based on his testimony at court
hearings or at trial, which is unclear, Munch is entitled to absolute witness immunity from those
claims. See Rehberg v. Paulk, 566 U.S. 356, 369 (2012); Williams v. Hepting, 844 F.2d 138, 141
(3d Cir. 1988); Briscoe v. LaHue, 460 U.S. 325, 329-30 (1983).
                                                 15
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 16 of 26




and circumstances within the arresting officer’s knowledge are sufficient in themselves to

warrant a reasonable person to believe that an offense has been or is being committed by the

person to be arrested.” Id. at 483. “False arrest and false imprisonment claims will ‘necessarily

fail if probable cause existed for any one of the crimes charged against the arrestee.’” Harvard

v. Cesnalis, --- F.3d ---, No. 20-1012, 2020 WL 5200679, at *4 (3d Cir. Sept. 1, 2020) (quoting

Dempsey v. Bucknell Univ., 834 F.3d 457, 477 (3d Cir. 2016)). “A claim for false arrest, unlike a

claim for malicious prosecution, covers damages only for the time of detention until the issuance

of process or arraignment, and not more.” Montgomery v. De Simone, 159 F.3d 120, 126 (3d

Cir. 1998); see also Wallace v. Kato, 549 U.S. 384, 389 (2007) (“Reflective of the fact that false

imprisonment consists of detention without legal process, a false imprisonment ends once the

victim becomes held pursuant to such process—when, for example, he is bound over by a

magistrate or arraigned on charges.”).

       The specific factual basis for Saunders’s false arrest claim is unclear. Although he

repeatedly alleges that his arrest was unlawful and based on falsehoods, it is difficult to discern

from the Complaint what specific falsehoods Saunders alleges. That is in part because

Saunders’s allegations about his arrest are heavily entangled with his allegations about the

prosecution and because his allegations are at times disjointed and internally inconsistent. In

other words, it is not clear what facts support Saunders’s allegations that Detective Munch

arrested him without a reasonable basis for believing that he committed any of the crimes for

which he was arrested. It is also unclear whether Saunders is alleging that he did not commit the

challenged crimes at all, or whether he is claiming that only certain aspects of the statements

Adams and BB&T made to Detective Munch are untrue. Rather than guess at the basis for this




                                                 16
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 17 of 26




claim, the Court will dismiss the claim as pled, with leave to amend. 10 See Godfrey v.

Pennsylvania, 525 F. App’x 78, 80 (3d Cir. 2013) (per curiam) (explaining that, to the extent

plaintiff was asserting claims for false arrest and imprisonment, “[plaintiff] needed to point to

facts suggesting that Defendant Thompson lacked probable cause to believe he had committed

the offense for which he was arrested”). Saunders should note that he may only pursue damages

on this claim for his detention from the time of his arrest until his arraignment before Judge

Englesson the same day. Saunders’s related claims for unlawful searches and seizures, which are

also not clearly pled and premised on conclusory allegations, are also not plausible at this time,

since it is lawful for an arresting officer to perform a search incident to an arrest and Saunders

has not clearly alleged his arrest was unlawful. See generally Birchfield v. North Dakota, 136 S.

Ct. 2160, 2174-76 (2016) (discussing the search-incident-to-arrest doctrine).

       D. Conspiracy Claims

       Saunders asserts conspiracy claims under § 1983 and § 1985, 11 as well as a related claim

under § 1986, all of which fail because he has not adequately alleged a conspiracy. “[T]o

properly plead an unconstitutional conspiracy, a plaintiff must assert facts from which a

conspiratorial agreement can be inferred.” Great W. Mining & Mineral Co. v. Fox Rothschild

LLP, 615 F.3d 159, 178 (3d Cir. 2010). “[A] bare assertion of conspiracy will not suffice.” Bell



10
   Saunders’s false arrest and related false imprisonment claims are not categorically barred by
Heck, although there are circumstances in which Heck could bar such claims. See Olick v.
Pennsylvania, 739 F. App’x 722, 726 (3d Cir. 2018) (per curiam) (explaining that Heck “does
not automatically bar” claims for false arrest and false imprisonment but “there are
circumstances in which Heck may bar such claims”). As a result of the ambiguity in Saunders’s
claims, it is also difficult for the Court to determine whether they are Heck-barred.
11
   Section 1985(1), which concerns conspiracies to prevent an officer from performing duties,
and § 1985(2), which “prohibits conspiracies to retaliate against parties or witnesses in any
United States Court,” Kane v. Chester Cty., 811 F. App’x 65, 71 (3d Cir. 2020), have no
relevance here, so the Court will analyze Saunders’s claims under § 1985(3).
                                                 17
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 18 of 26




Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). “‘A conspiracy cannot be found from

allegations of judicial error, ex parte communications (the manner of occurrence and substance

of which are not alleged) or adverse rulings absent specific facts demonstrating an agreement to

commit the alleged improper actions.’” Capogrosso v. The Supreme Court of New Jersey, 588

F.3d 180, 185 (3d Cir. 2009) (per curiam) (quoting Crabtree v. Muchmore, 904 F.2d 1475, 1480-

81 (10th Cir. 1990)).

       “[T]o state a claim under 42 U.S.C. § 1985(3), a plaintiff must allege (1) a conspiracy; (2)

motivated by a racial or class based discriminatory animus designed to deprive, directly or

indirectly, any person or class of persons to the equal protection of the laws; (3) an act in

furtherance of the conspiracy; and (4) an injury to person or property or the deprivation of any

right or privilege of a citizen of the United States.” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir.

1997); Farber v. City of Paterson, 440 F.3d 131, 136 (3d Cir. 2006) (explaining that “§ 1985(3)

defendants must have allegedly conspired against a group that has an identifiable existence

independent of the fact that its members are victims of the defendants’ tortious conduct”).

“[Section] 1986 constitutes an additional safeguard for those rights protected under 42 U.S.C. §

1985, and ‘transgressions of § 1986 by definition depend on a preexisting violation of § 1985.”

Clark v. Clabaugh, 20 F.3d 1290, 1295 (3d Cir. 1994) (quoting Rogin v. Bensalem Twp., 616

F.2d 680, 696 (3d Cir. 1980)). In other words, “to maintain a cause of action under § 1986, the

plaintiffs must show the existence of a § 1985 conspiracy.” Id. at 1295 n.5

       Although Saunders alleges in a conclusory fashion throughout his Complaint that the

Defendants conspired against him and acted in concert, he has not alleged facts supporting those

allegations. He has not alleged with any specificity the contours of an illegal agreement against

him by identifying the specific parties to the agreement, the object of the agreement, or when this



                                                 18
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 19 of 26




agreement was made. Accordingly, he has not alleged a plausible basis for a conspiracy. See

Great W. Mining & Mineral Co., 615 F.3d at 179 (no conspiracy claim where plaintiff “failed to

allege except in general terms the approximate time when the agreement was made, the specific

parties to the agreement (i.e., which judges), the period of the conspiracy, or the object of the

conspiracy”). Saunders has also failed to plausibly allege that any claimed conspiracy was based

on his race or membership in a class, which is another reason his § 1985 and § 1986 claims fail.

       E. Claims Against Judges Englesson, Capobianco and Sletvold

       Saunders is suing Judges Englesson, Capobianco and Sletvold in their individual and

official capacities. Official capacity claims against a defendant are indistinguishable from claims

against the entity that employs the defendant. See Kentucky v. Graham, 473 U.S. 159, 165-66

(1985) (“Official-capacity suits . . . ‘generally represent only another way of pleading an action

against an entity of which an officer is an agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc.

Servs., 436 U.S. 658, 690, n. 55 (1978)). In other words, “an official-capacity suit is, in all

respects other than name, to be treated as a suit against the entity.” Id.

       Saunders’s claims Judges Englesson, Capobianco and Sletvold in their official capacities

are essentially claims against the Northampton County Court of Common Pleas. However, the

Northampton County Court of Common Pleas is not a “person” subject to liability under § 1983

and, in any event, is entitled to Eleventh Amendment immunity from Saunders’s claims. See

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989); Benn v. First Judicial Dist. of

Pa., 426 F.3d 233, 241 (3d Cir. 2005); see also 42 Pa. Cons. Stat. § 8521(b) (“Nothing contained

in this subchapter shall be construed to waive the immunity of the Commonwealth from suit in

Federal courts guaranteed by the Eleventh Amendment to the Constitution of the United




                                                 19
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 20 of 26




States.”). Accordingly, the Court will dismiss Saunders’s claims against the Judges in their

official capacities as legally baseless.

        Saunders’s claims against these Judges in their individual capacities fare no better.

Judges are entitled to absolute immunity from civil rights claims that are based on acts or

omissions taken in their judicial capacity, so long as they do not act in the complete absence of

all jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443

F.3d 302, 303-04 (3d Cir. 2006) (per curiam). An act is taken in a judge’s judicial capacity if it

is “a function normally performed by a judge.” Gallas v. Supreme Ct. of Pa., 211 F.3d 760, 768

(3d Cir. 2000). Moreover, “[g]enerally . . . ‘where a court has some subject matter jurisdiction,

there is sufficient jurisdiction for immunity purposes.’” Figueroa v. Blackburn, 208 F.3d 435,

443-44 (3d Cir. 2000) (quoting Barnes v. Winchell, 105 F.3d 1111, 1122 (6th Cir. 1997)).

        All of Saunders’s allegations against Judges Englesson, Capobianco and Sletvold are

based on how they adjudicated motions and conducted hearings and proceedings in his criminal

case, all of which are judicial acts. Although Saunders alleges in a conclusory fashion that these

Defendants acted in the absence of jurisdiction, apparently because they permitted the

proceeding to continue without probable cause, that allegation does not vitiate immunity. 12 See,

e.g., Elansari v. Ruest, 796 F. App’x 763, 764 (3d Cir. 2020) (per curiam) (“[Plaintiff’s]

conclusory allegation that Judge Ruest used ‘outside-of-the-courtroom procedural tactics to

deprive [him] of a fair opportunity to challenge’ his conviction, does not defeat [judicial]

immunity” (citation omitted)); Kinnard v. George, 652 F. App’x 96, 98 (3d Cir. 2016) (per

curiam) (“Given that Kinnard complains of judicial actions that Judges Carr and George took in



12
  The Court understands Saunders also to be raising a claim against Judge Sletvold based on the
removal petition. In addition to Judge Sletvold enjoying absolute immunity on this claim, it is
also implausible as discussed below.
                                                 20
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 21 of 26




the course of an official criminal proceeding, Judges Carr and George are protected by absolute

judicial immunity”); Dellenbach v. Letsinger, 889 F.2d 755, 761 (7th Cir. 1989) (“[J]udicial acts

concerning the preparation and ultimate transfer of papers and transcripts to the appellate court

qualify as judicial acts for which the grant of absolute immunity is functionally appropriate.”);

Breese v. Kurtz, Civ. A. No. 17-1678, 2017 WL 7685951, at *5 (M.D. Pa. Dec. 8, 2017)

(“[J]udicial immunity specifically applies to judicial actions ruling on bail requests, making

probable cause determinations, and presiding over preliminary hearings in state criminal

cases.”), report and recommendation adopted, 2018 WL 836724 (M.D. Pa. Feb. 13, 2018).

       F. Claims against Morganelli, Augustine, Northampton County and City of Easton

       Saunders’s claims against Morganelli and Augustine are essentially based on their

prosecution of the charges against him, and his claims against Northampton County and the City

of Easton appear to be predicated solely on Morganelli and Augustine’s conduct.

       Saunders’s claims against Morganelli and Augustine in their individual capacities are

barred by absolute prosecutorial immunity. Prosecutors are entitled to absolute immunity from

liability under § 1983 for acts that are “intimately associated with the judicial phase of the

criminal process” such as “initiating a prosecution and . . . presenting the State’s case.” Imbler v.

Pachtman, 424 U.S. 409, 430-31 (1976). “[W]hether a prosecutor is entitled to absolute

immunity depends on whether she establishes that she was functioning as the state’s ‘advocate’

while engaging in the alleged conduct that gives rise to the constitutional violation.” Yarris v.

Cty. of Delaware, 465 F.3d 129, 136 (3d Cir. 2006). Moreover, District Attorneys and other

supervisory prosecutors are likewise entitled to absolute immunity from claims based on their

role in pursuing a prosecution on behalf of the Commonwealth. See Van de Kamp v. Goldstein,

555 U.S. 335, 348-49 (2009).



                                                 21
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 22 of 26




       Saunders alleges that Augustine and Morganelli prosecuted the Commonwealth’s case

against him despite the alleged deficiencies in evidence and lack of probable cause, withheld

exculpatory evidence, presented false evidence to the court, and falsified evidence when

Augustine procured items seized upon Saunders’s arrest in the wake of the suppression hearing.

Augustine and Morganelli are entitled to absolute prosecutorial immunity from these claims. 13

See Fogle v. Sokol, 957 F.3d 148, 164 (3d Cir. 2020) (prosecutors were entitled to immunity

from claims based on allegations “that at hearings and at trial the Prosecutors withheld material

exculpatory evidence from defense counsel, the court, and the jury; filed a criminal complaint

without probable cause; and committed perjury before and during trial”); Yarris, 465 F.3d at 139

(prosecutors were entitled to absolute immunity from claims that they procured a false statement

from a jailhouse informant when they did so after plaintiff had been charged and, thus, were

acting as the State’s advocate).

       Saunders’s claims against Morganelli and Augustine in their official capacities and his

claims against Northampton County and the City of Easton are one and the same. See Graham,

473 U.S. at 165-66. To state a claim for municipal liability, a plaintiff must allege that the

defendant’s policies or customs caused the alleged constitutional violation. See Monell v. Dep’t

of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978). The plaintiff “must identify [the] custom or

policy, and specify what exactly that custom or policy was” to satisfy the pleading standard.

McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009). Here, Saunders has not tied any of




13
   In one sentence of the Complaint, Saunders alleges that Augustine “refuses to return [his]
personal property,” apparently $532 that was seized during his arrest. (ECF No. 1 at 18.) There
is no other discussion of this allegation and Saunders does not appear to be seeking any relief
related to it. If Saunders intended to pursue a claim based on this allegation, it is not apparent to
the Court.
                                                 22
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 23 of 26




the alleged violations of his rights to a municipal policy or custom. Accordingly, his § 1983

claims against these municipal entities fail.

       G. Claims Against Non-State Actor Defendants

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Whether a defendant is acting under color of state law — i.e., whether the defendant is a state

actor — depends on whether there is “such a close nexus between the State and the challenged

action that seemingly private behavior may be fairly treated as that of the State itself.” Leshko v.

Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal quotations omitted). “To answer that question,

[the Third Circuit has] outlined three broad tests generated by Supreme Court jurisprudence to

determine whether state action exists: (1) whether the private entity has exercised powers that

are traditionally the exclusive prerogative of the state; (2) whether the private party has acted

with the help of or in concert with state officials; and (3) whether the state has so far insinuated

itself into a position of interdependence with the acting party that it must be recognized as a joint

participant in the challenged activity.” Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (internal

quotations and alteration omitted).

       “Complaining in person to the police or filing a civilian criminal complaint are not acts of

the State; they are acts that anyone can do. Filing a report or a civilian complaint does not

transform a private citizen into a State actor.” Sous v. Timpone, Civ. A. No. 15-7972, 2016 WL

2625325, at *4 (D.N.J. May 9, 2016) (citing Boyce v. Eggers, 513 F. Supp. 2d 139, 144-45

(D.N.J. 2007)). Accordingly, Adams and BB&T’s reporting of Saunders’s conduct and

participation in the related police investigation does not render them state actors for purposes of



                                                 23
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 24 of 26




§ 1983. See Baack v. Rodgers, Civ. A. No. 14-875, 2014 WL 4632380, at *1, 3 (E.D. Pa. Sept.

17, 2014) (rejecting § 1983 false arrest claim against a hospital and two of its employees who

filed a police report regarding plaintiff’s conduct because “reporting suspicious conduct to the

police — or answering police questions about that conduct — without more, does not transform

the Hospital Defendants into state actors” (citations omitted)); Collins v. Christie, Civ. A. No.

06-4702, 2007 WL 2407105, at *4 (E.D. Pa. Aug. 22, 2007) (“[E]ven if Dr. Columbo

intentionally provided the false information to the police, the plaintiff would still fail to state a

claim under § 1983.”); O’Neil v. Beck, Civ. A. No. 04-2825, 2005 WL 2030319, at *2 (M.D. Pa.

Aug. 4, 2005) (concluding that allegations that a private citizen filed a false police report and

wanted to see the plaintiff arrested are “simply insufficient” to establish that the private citizen is

a state actor for purposes of a claim brought pursuant to § 1983).

        Saunders’s claims against Andres and Light, attorneys appointed to represent him at

times in the course of his criminal proceeding, similarly fail because those Defendants are not

state actors. See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (“[A] public defender does not

act under color of state law when performing a lawyer’s traditional functions as counsel to a

defendant in a criminal proceeding.” (footnote omitted)); Angelico v. Lehigh Valley Hosp., Inc.,

184 F.3d 268, 277 (3d Cir. 1999) (“Attorneys performing their traditional functions will not be

considered state actors solely on the basis of their position as officers of the court.”). Although

individuals who are not state actors may be considered state actors if they act in concert with

state officials, Saunders’s conclusory and unsupported allegations of conspiracy among the

Defendants, see supra § III.D., are insufficient to support a plausible conclusion that BB&T,

Adams, Andres and Light are state actors for purposes of § 1983. See, e.g., Pittman v. Martin,




                                                  24
           Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 25 of 26




569 F. App’x 89, 91-92 (3d Cir. 2014) (per curiam) (explaining that “conclusory allegations of

conspiracy” were insufficient to justify treating public defenders as state actors).

          H. Claims Based on the Notice of Removal

          The Court understands Saunders to be raising a claim against Judge Sletvold and Clerk of

Court Fisher that he was denied access to the courts based on his allegation that they improperly

handled his notice of removal, which he claims was addressed to the federal court. 14 The right of

access to the courts “rest[s] on the recognition that the right is ancillary to the underlying claim,

without which a plaintiff cannot have suffered injury by being shut out of court.” Christopher v.

Harbury, 536 U.S. 403, 415 (2002). Accordingly, to state a claim for denial of access to the

courts, a plaintiff must plausibly allege the loss of a nonfrivolous, arguable claim. Id. Here,

Saunders’s notice of removal was received by the federal court and immediately rejected, as

were his subsequent requests to the federal court to reconsider its ruling. It is therefore apparent

that any alleged mishandling of the notice of removal in state court did not prejudice Saunders

because his case was not eligible for removal.

IV.       CONCLUSION

          For the foregoing reasons, Saunders’s Complaint will be dismissed with prejudice as

legally frivolous and for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1). Saunders’s

claims for injunctive relief are dismissed without prejudice to him proceeding in his pending

habeas case, see Saunders v. Ransom, E.D. Pa. Civ. A. No. 20-4432, and his request to join this

case with his habeas case is denied. The following claims are dismissed with prejudice because

Saunders cannot cure the defects the Court has identified in them: (1) claims against Judges

Englesson, Capobianco, and Sletvold in their individual and official capacities; (2) claims against



14
     This is the only claim Saunders raises against Fisher.
                                                   25
         Case 2:20-cv-04530-GAM Document 8 Filed 10/20/20 Page 26 of 26




Morganelli and Augustine in their individual capacities; and (3) the claim against Clerk of Court

Fisher. Saunders is granted leave to file an amended complaint limited to his false arrest claims

against Detective Munch, Adams, and BB&T, and any conspiracy claims related to his false

arrest claims. All remaining claims are dismissed without prejudice to reassertion in a new civil

action only in the event Saunders’s convictions are reversed, vacated, or otherwise invalidated.

Curry v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016).

       To the extent Saunders requests pro bono counsel in his Complaint, his request is denied.

See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993) (before exercising discretion to appoint

counsel “the district court must consider as a threshold matter the merits of the plaintiff's

claim”). Saunders’s “Motion for Service and Process to be Processed by the U.S. Marshal

Service Office of the Court” is denied without prejudice at this time due to the dismissal of his

claims. An appropriate Order follows, which provides further instruction as to amendment.

                                               BY THE COURT:

                                                        /s/ Gerald Austin McHugh
                                               ___________________________________
                                               GERALD A. McHUGH, J.




                                                 26
